F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                 MAY 12 1999
                                  TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 JESUS JOHN HERNANDEZ

               Petitioner-Appellant,
                                                             No. 98-1358
 v.
                                                          (D.C. 98-D-771)
 JOSEPH M. BROOKS, Warden,                              (District of Colorado)
 Englewood FCI; UNITED STATES
 MARSHAL SERVICE; and UNITED
 STATES PAROLE COMMISSION,

               Respondents-Appellees.


                             ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, and BALDOCK, and HENRY, Circuit Judges,



      Petitioner Jesus John Hernandez appeals the district court’s order denying his

petition for habeas corpus pursuant to 28 U.S.C. § 2241. Mr. Hernandez sought release

pending a parole revocation proceeding.1 The government reports (and Mr. Hernandez

      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      1
             After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
does not dispute) that the Parole Commission held a hearing on July 20, 1998 and

revoked his parole. In his appellate brief, Mr. Hernandez challenges the district court’s

refusal to release him pending the parole revocation hearing on several grounds.

       We agree with the government that Mr. Hernandez’s appeal is moot. Because the

parole revocation hearing has already been held, the question of Mr. Hernandez’s release

pending the hearing is no longer live. Mr. Hernandez now lacks a legally cognizable

interest in the decision whether to release him on bail before that hearing. See Murphy v.

Hunt, 455 U.S. 478, 481 (1982) (per curiam) (concluding that a defendant’s claim to

pretrial bail was moot once he was convicted); United States v. O’Shaughnessy, 772 F.2d

112, 113 (5th Cir. 1985) (per curiam) (observing that, after the defendant’s conviction,

“[n]either pretrial detention nor release on pretrial bail may now be ordered”). Because

the proceeding before us concerns only the denial of his request for bail pending the

parole revocation hearing and does not concern the Parole Commission’s decision to deny

parole, we conclude that the case is moot.

       Accordingly, Mr. Hernandez’s appeal is DISMISSED as moot.

                                                 ENTERED FOR THE COURT

                                                 Robert H. Henry
                                                 Circuit Judge




                                             2